Citation Nr: 0923809	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The documentation of record reflects that the Veteran served 
on active duty from January 1943 to February 1947.  (The 
Board acknowledges that, beyond the scope of the specific 
issue here on appeal, the Veteran contests some of the 
information of record concerning the details of his service; 
he is in the process of seeking correction to his service 
information, including some information on his DD214.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by a Department 
of Veterans Affairs (VA) Medical Center.  A notice of 
disagreement was received in August 2007, a statement of the 
case was issued in January 2008, and a substantive appeal was 
received later in January 2008.

The Board notes that the Veteran's January 2008 substantive 
appeal submission expressed a desire to testify before a 
Board hearing.  However, the Veteran expressly waived this 
request in a signed February 2008 submission.

As discussed in more detail below, the Board finds that the 
Veteran has raised a claim of entitlement to service 
connection for a right knee disability, to include as 
secondary to service-connected shell-fragment wound of the 
left leg.  This matter is hereby referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the Board observes that the Veteran's contentions in 
pursuing this claim for a clothing allowance have implicitly 
raised a claim of entitlement to service connection for a 
right knee disability, to include as secondary to his service 
connected shell-fragment wound of the left leg.  The 
Veteran's July 2007 submission formally filing his claim of 
entitlement to a clothing allowance identifies that the basis 
for the claim features damage done to his clothing from "Two 
different Metal Braces for Rt. Knee."  The Veteran's 
indications on this form suggest that he believes his 
"OSTEO-ARTHRITIS RT. KNEE" is etiologically linked to his 
"Schrapnel [sic] Lt. Leg," and service-connection is in 
effect for the Veteran's shell-fragment wound of the left 
leg.  The Veteran's August 2007 notice of disagreement 
indicates that the Veteran understands that entitlement to a 
clothing allowance must be based upon a service connected 
disability.  Reading the Veteran's contentions together, the 
Board believes that it is most reasonable to interpret the 
Veteran's correspondence as implicitly claiming that his 
right knee disability should be considered service-connected.

Thus, the Veteran has raised a claim of entitlement to 
service-connection for a right knee disability, to include as 
due to shell-fragment wound of the left leg.  There has been 
no adjudication of the claim of entitlement to service 
connection for right knee disability.  Since the outcome of 
the claim of entitlement to a clothing allowance on the basis 
of braces prescribed for the right knee disability is 
directly dependent upon the outcome of the claim of 
entitlement to service connection for a right knee 
disability, these claims are inextricably intertwined.  
Therefore, proper appellate review of the clothing allowance 
issue on appeal cannot proceed until the proper adjudication 
of the service connection for right knee disability claim is 
accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After the appropriate VA Regional 
Office adjudicates the Veteran's 
inextricably intertwined claim of 
entitlement to service connection for a 
right knee disability, to include as 
secondary to the service-connected shell-
fragment wound of the left leg, the VA 
Medical Center should review the expanded 
record and determine if the Veteran's 
claim of entitlement to a clothing 
allowance can be granted.  If that claim 
remains denied, the Medical Center should 
issue a supplemental statement of the case 
and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



